197 F.2d 864
COMMISSIONER OF INTERNAL REVENUEv.WOLF ENVELOPE COMPANY (an Ohio Corporation).COMMISSIONER OF INTERNAL REVENUEv.Jennie LITTMAN.COMMISSIONER OF INTERNAL REVENUEv.Alan L. LITTMAN.COMMISSIONER OF INTERNAL REVENUEv.Elsa L. SELDEN.COMMISSIONER OF INTERNAL REVENUEv.Rhoda L. AFFELDER.COMMISSIONER OF INTERNAL REVENUEv.Harry F. AFFELDER.COMMISSIONER OF INTERNAL REVENUEv.Doris L. LUX.COMMISSIONER OF INTERNAL REVENUEv.ESTATE of Nathan I. DRYFOOS, Deceased, The First National Bank of Miami, Executor.
Nos. 11639-11646.
United States Court of Appeals Sixth Circuit.
July 21, 1952.

Petitions to review Decision of the Tax Court.
Ellis N. Slack, Washington, D. C., for petitioner.
Daniel W. Loeser, Irwin N. Loeser, Cleveland, Ohio, Mooney, Hahn, Loeser, Keough & Freedheim, Cleveland, Ohio, of counsel, for respondents.
PER CURIAM.


1
It Is ordered that the petition for review in each of the above-entitled cases be dismissed pursuant to motion of counsel for petitioner. 17 T.C. 471.